711 N.W.2d 37 (2006)
Michelle GOWER, Personal Representative of the Estate of Edwin Gower, Deceased, Plaintiff-Appellant,
v.
James HARKEMA, M.D., Christopher Seip, M.D., Benjamin B. Mosher, M.D., Christopher Abood, M.D., Tonia Reincke, PA-C, Sparrow Hospital, Greg A. Howells, M.D., Keith Blum, D.O., Christina Maser Ohm, M.D., Kevin Krause, M.D., Gregory Nowinski, M.D., Julie Stein, M.D., and William Beaumont Hospital, Royal Oak, Defendants-Appellees, and
George Arthur Williams, M.D., and Associated Retinal Consultants, P.C., Defendants.
Docket Nos. 128158, 128159, COA No. 256824, 257967.
Supreme Court of Michigan.
March 10, 2006.

AMENDMENT TO ORDER
On order of the Court, the order of November 2, 2005 is amended to correct a clerical error by correcting the text thereof to read as follows:

*38 "On order of the Court, the application for leave to appeal the January 25, 2005 and February 1, 2005 orders of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would grant leave to appeal."